HIGGINS, Judge.
The Deputy Juvenile Officer of Bollinger County filed a petition pursuant to Rule 114.01 alleging that respondent, a juvenile, possessed intoxicants while operating an automobile in violation of section 311.325, RSMo 1986, punishable under the Abuse and Lose Law, section 577.500, RSMo 1987. Upon hearing, the court found the facts to be as alleged in the petition and withheld judgment pending briefing of respondent’s timely challenge to the constitutionality of section 577.500. After briefing, the trial court determined section 577.500 to be unconstitutional and discharged the juvenile.
Respondent, by timely Motion To Dismiss taken with the case, questions standing of the appellant to prosecute this appeal. Appellant relies on the general statute, section 512.020, RSMo 1986, which permits an appeal to any party to a suit aggrieved by any judgment in any civil cause from which an appeal is not “clearly limited in special statutory proceedings.”
The right of appeal is statutory. Rule 81.01; In the Interest of T.O., 746 S.W.2d 637, 638 (Mo.App.1988). Under the special statute, section 211.261, RSMo 1986, an appeal shall be allowed to the juvenile from any final judgment of the juvenile court and may be taken on the part of the juvenile by the custodian; and an appeal shall be allowed to a parent from a final judgment that affects the parent adversely. See Rule 120.01. Notwithstanding this Court’s desire to avoid holdings in which a trial court’s judgment is unreviewable, this Court cannot invade the General Assembly’s province to create a right of appeal where none exists. Munson v. Director of Revenue, 783 S.W.2d 912 (Mo. banc 1990).
This appellant does not come within the limitations of section 211.261 and Rule 120.-01 and is thus without standing to prosecute this appeal.
Accordingly, respondent’s Motion To Dismiss is sustained, and the appeal is dismissed.
RENDLEN, COVINGTON and HOLSTEIN, JJ., concur.
BLACKMAR, C.J., concurs in separate opinion filed.
*380ROBERTSON, J., concurs in result in separate opinion filed.
MORGAN, Senior Judge, concurs and concurs in concurring opinion of BLACKMAR, C.J.
BILLINGS, J., not sitting.